Citation Nr: 1745978	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 27, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A Board hearing was held in September 2013, where the Veteran testified as to the issue of a total disability rating based on his service-connected disabilities; a transcript of which is of record. 

In December 2013, May 2014, and October 2015, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remands has been accomplished, and the Board may proceed with adjudicating the Veteran's claim currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

During the pendency of the appeal, in a July 2017 rating decision, the RO granted the Veteran's claim for TDIU, effective April 27, 2017.  The period on appeal prior to April 27, 2017 remains in appellate status.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  Prior to April 2017, the Veteran's combined schedular disability evaluation was 50 percent.  

2.  A June 2014 VA examiner opined the Veteran's service connected psychiatric/cognitive impairment rendered the Veteran unemployable.  

3.  In June 2016, the Active Director, Compensation Service expressed the view an extra-schedular TDIU evaluation was not warranted.  

4.  Following an April 2017 psychiatric examination, the Veteran was granted TDIU benefits.  

5.  The impairment described in the June 2014 examination report and the April 2017 examination report generally corresponds with each other.  


CONCLUSION OF LAW

Entitlement to a TDIU on an extraschedular basis, from June 18, 2014 is warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. §1155; 38 C.F.R. §3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §3.341 , 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  See 38 C.F.R. §4.16 (a).  For these purposes, disabilities of common etiology are considered a single disability.  Id. 

Where these requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Such claims should be submitted to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. §4.16(b) (interpreting 38 U.S.C.A. §501).

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  However, the Board is not then limited to ensuring that the Director had the correct and full facts when rendering his decision, and the Board is not otherwise bound by the Director's decision.  Id.  The Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review.  The Director's decision denying or awarding an extraschedular rating is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence.  It is simply a decision that is adopted by the RO and reviewed de novo by the Board.  Id.   

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16 (a), Van Hoose v. Brown, 4 Vet. App. 361 (1993).

II.  Analysis 

Prior to April 27, 2017, the Veteran's service-connected disabilities were rated as follows: (1) major depressive disorder and cognitive disorder, at 30 percent; (2) hepatitis C, at 20 percent; and (3) cirrhosis of the liver, at 10 percent.  He had a combined disability rating of 50 percent.  Thus, he does not satisfy the threshold minimum percentage rating required for a TDIU rating.  Entitlement to TDIU, however, may be granted on an extraschedular basis when it is shown that the veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. §4.16(b).

The evidence of record shows that the Veteran obtained his GED in 1982 and was most recently employed as a sheriff from 1991 to 1996.  See July 2014 VA Examination Report; September 2013 Board Hearing Transcript.  In January 1996, the Veteran suffered a back injury and was in receipt of workers' compensation for two years.  The Veteran contends that at the time he was ready to return to work, his liver disability limited him to engaging in light duty work; however he was unable to secure such work in his field and has been in receipt of Social Security Administration (SSA) disability benefits since this time.  See August 1997 SSA Records; September 2013 Board Hearing Transcript.

In a February 2013 VA examination, the examiner opined that the Veteran suffered from occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She further opined that although his depressive symptoms do not preclude him from working, his cognitive disorder may have a more significant impact on his ability to get and keep a full-time job.  In an addendum she added it is less likely as not that the Veteran's history of hepatitis C and cirrhosis of the liver render him unable to secure and maintain substantially gainful employment.  He presented with symptoms of memory loss, depressed mood, and chronic and serious cirrhosis of the liver.

In April 2013, the Veteran's treating psychiatrist provided the opinion that the Veteran's cognitive and psychological impairments are causally related to his service-connected hepatitis C and cirrhosis, and he has been unable to obtain and maintain substantially gainful employment.  See April 2013 VA Treatment Record.  A June 2014 VA examiner opined that the Veteran's cognitive dysfunction is more likely than not related to the Veteran's service-connected hepatitis C, which precludes him from obtaining and maintaining substantially gainful employment.  

In June 2016, the Acting Director of Compensation Service found that the totality of the evidence did not warrant extraschedular entitlement to TDIU due solely to the service-connected conditions, noting the Veteran has multiple non-service-connected diagnoses that have not been differentiated from the service-connected disabilities, which clouds any reasoning as to the cause of unemployability.  

The Board has weighed the evidence of record and in resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU on an extra-schedular basis from June 2014 is warranted.  In making this determination, the Board notes that the impairment described in the June 2014 examination report and the April 2017 examination report (the latter of which formed the basis for the award of TDIU by the RO) generally correspond with each other.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an award of TDIU on an extra-schedular basis is indicated.   


ORDER

An extra-schedular award of TDIU benefits from June 18, 2014 is granted.  



____________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


